Williams, J.:
The judgment should be affirmed.
An indictment will not lie against a defendant corporation for manslaughter, second degree, for the causing of the death of a human being by culpable negligence under section 193 of the Penal Code. By section 179 homicide is defined as the killing of one *844human being by the act, procurement or omission of another, and then by section 193 it is provided that such homicide is manslaughter in the second degree when committed (Subd. 3) by the act, procurement or culpable negligence of any person, which does not constitute the crime of murder nor manslaughter in' the first degree. "We think the word person in the latter section should not be construed as including a corporation, because a homicide can only be committed by a human being. We are asked to construe the definition of homicide as meaning the killing of one human being by another person, and thus as including a corporation. We do not so construe it, but rather that the killing must be by another human being.
Without discussing this question at length, or considering the decisions of this or other States or countries, we merely call attention to the fact that there has never yet been a conviction had against a corporation in this State for a criminal homicide, and if such an indictment and conviction is now to be sustained, under any construction of the provisions of the Penal Code, it had better be done by the Court of Appeals and not by any of the lower courts.
All concurred, except Reuse, J., not sitting.
Judgment affirmed.